          Case 2:19-cv-05230-JP Document 56 Filed 08/25/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 RALPH “TREY” JOHNSON, ET AL.,                 :             CIVIL ACTION
 individually and on behalf of all persons     :
 similarly situated                            :
                                               :
                    v.                         :
                                               :
 NATONAL COLLEGIATE ATHLETIC                   :
 ASSOCIATION, ET AL.                           :             NO. 19-5230

                                             ORDER

       AND NOW, this 25th day of August, 2021, upon consideration of the “Motion of the

Attended School Defendants to Dismiss First Amended Complaint” (Docket No. 25), all

documents filed in connection therewith, and the Oral Argument held on the Motion on April 14,

2021, and for the reasons stated in the accompanying Memorandum, IT IS HEREBY ORDERED

that the Motion is DENIED.



                                                   BY THE COURT:



                                                   /s/ John R. Padova
                                                   ____________________________
                                                   John R. Padova, J.
